DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 6, 9, 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhu et al. (US 2016/0048408 A1) and further in view of Barton et al. (US 2017/0220662 A1). 
Re Claim 1, 12 & 18, Madhu teaches a method for creating a digital twin of an IT infrastructure for replicating a portion of the IT infrastructure in a cloud-computing environment, the method comprising: 
receiving a request to create the digital twin of the IT infrastructure; (Madhu; FIG. 1-10; ¶ [0047]-[0067]; The system described in the embodiment(s) detail procedures for the creation of replicated/duplicated cloud infrastructure, based on user/client commands.)
accessing telemetry data of the IT infrastructure; (Madhu; FIG. 1-10; ¶ [0074]-[0076], [0164], [0208]; The system has the ability to access telemetry data associated with the cloud infrastructure.)
crawling the IT infrastructure to identify base servers in the IT infrastructure; (Madhu; FIG. 1-10; ¶ [0054]-[0055], [0071]-[0074]; The system auto discovers and blueprints virtual and physical servers of the cloud platform.)
Madhu does not explicitly suggest identifying distances between the base servers in the IT infrastructure, the distances comprising intervening edges or nodes between at least two of the base servers; creating a server graph representing the base servers and the distances between the base servers in the IT infrastructure; and storing the server graph in the cloud-computing environment as part of the digital twin, wherein the digital twin is executable to create a replicated portion of the IT infrastructure in the cloud-computing environment. 
However, in analogous art, Barton teaches identifying distances between the base servers in the IT infrastructure, the distances comprising intervening edges or nodes between at least two of the base servers; (Barton; FIG. 1; Background, ¶ [0032]-[0040]; The embodiment(s) detail locations of servers in a cloud computing system.) 
creating a server graph representing the base servers and the distances between the base servers in the IT infrastructure; and (Barton; FIG. 1; Summary, ¶ [0032]-[0040]; The embodiment(s) detail a graph, layout, that displays locations and positions of servers in the system.) 
storing the server graph in the cloud-computing environment as part of the digital twin, wherein the digital twin is executable to create a replicated portion of the IT infrastructure in the cloud-computing environment. (Barton; FIG. 1; Summary, ¶ [0033], [0075]-[0081]; The system(s) detail storing data and information, storing replicated data, and graph/layout/mapped information.) 
It would have been obvious to one or ordinary skill in the art before the effective date of the claimed invention to modify Madhu in view of Barton to identifying distance and location of servers for the reasons of creating a cloud storage system for the sharing of servers and resources. (Barton Abstract) 

Re Claim 2 & 14, Madhu-Barton discloses the method of claim 1, wherein the digital twin is executable on demand to create the replicated portion of the IT infrastructure. (Madhu; FIG. 1; ¶ [0047], [0056], [0067]-[0068]; The system contains on-demand features and services that allow for cloud infrastructure replication.)   

Re Claim 3 & 15, Madhu-Barton discloses the method of claim 2, further comprising creating scripts that are executable to function as the base servers. (Madhu; FIG. 1, 21; ¶ [0047], [0066], [0127]; The deploying, initiation and operating of replicated data infrastructure in the cloud environment.) 

Re Claim 4 & 16, Madhu-Barton discloses the method of claim 3, further comprising deploying the digital twin in the cloud-computing environment through executing the scripts in one or more containers to function as the base servers. (Madhu; FIG. 1, 21; ¶ [0047], [0066], [0127]; The deploying, initiation and operating of replicated data infrastructure in the cloud environment.)   
Re Claim 7, Madhu-Barton discloses the method of claim 1, further comprising: 
detecting changes to one or more applications being run in the created replicated portion of the IT infrastructure; and (Madhu; FIG. 1, 15; ¶ [0050]-[0059], [0110]-[0115]; The system detect changes in applications in the replicated data.)
transmitting a report of the detected changes to a client device of a user. (Madhu; FIG. 1-7; ¶ [0063]-[0069]; The transmission of snapshots (report) of the detected and monitor changes.)

Re Claim 8, Madhu-Barton discloses the method of claim 1, further comprising: 
receiving an on-demand request from a user to deploy the digital twin; and (Madhu; FIG. 1, 21; ¶ [0047], [0066], [0127]; The deploying, initiation and operating of replicated data infrastructure in the cloud environment.)
incident to the on-demand request, deploying the digital to create the replicated portion of the IT infrastructure in the cloud-computing environment. (Madhu; FIG. 1; ¶ [0047], [0056], [0067]-[0068]; The system contains on-demand features and services that allow for cloud infrastructure replication.)

Re Claim 11, Madhu-Barton discloses the method of claim 1, further comprising: 
deploying the digital twin in the cloud-computing environment to create the replicated portion of the IT infrastructure; (Madhu; FIG. 1, 21; ¶ [0047], [0066], [0127]; The deploying, initiation and operating of replicated data infrastructure in the cloud environment.)
receiving a request to test at least one change to an application of the IT infrastructure in the replicated portion of the IT infrastructure deployed in the cloud-computing environment; and (Madhu; FIG. 1, 18-21; ¶ [0122]-[0125]; The testing of application in the replicated environment.)
deploying the at least one change to the application in the replicated portion of the IT infrastructure deployed in the cloud-computing environment. (Madhu; FIG. 1-7, 21; ¶ [0056]-[0060], [0069], [0127]; Snapshots of the changes of the applications/data are deployed in the network.)

Re Claim 13, Madhu-Barton discloses the cloud-computing system of claim 12, wherein the base servers comprise one or more of a certificate server, a DHCP server, a DNS server, a directory server, a deployment toolkit server, a system configuration (config) server, a remote access server, a database server, or a deployment service server. (Madhu; FIG. 1; ¶ [0052]; A database server.)

Re Claim 17, Madhu-Barton discloses the cloud-computing system of claim 12, wherein the one or more processors are further programmed to: 
identify distances between the base servers in the IT infrastructure, the distances comprising intervening edges or nodes between at least two of the base servers, and (Barton; FIG. 1; Background, ¶ [0032]-[0040]; The embodiment(s) detail locations of servers in a cloud computing system.)
create the server graph representing the base servers based, at least in part, on the distances between the base servers in the IT infrastructure. (Barton; FIG. 1; Summary, ¶ [0032]-[0040]; The embodiment(s) detail a graph, layout, that displays locations and positions of servers in the system.) 
It would have been obvious to one or ordinary skill in the art before the effective date of the claimed invention to modify Madhu in view of Barton to identifying distance and location of servers for the reasons of creating a cloud storage system for the sharing of servers and resources. (Barton Abstract) 

Re Claim 19, Madhu-Barton discloses the method of claim 18, wherein the automatic condition comprises an event detection for disaster recovery. (Madhu; FIG. 1; Background, Summary; Disaster recovery.)  

Re Claim 20, Madhu-Barton discloses the method of claim 18, wherein the automatic condition comprises a timeframe for redundancy. (Madhu; FIG. 1; Summary, ¶ [0048]; The embodiment(s) detail backup and recovery as it relates to periods of time.) 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhu et al. (US 2016/0048408 A1), in view of Barton et al. (US 2017/02206620 A1) and further in view of Holt et al. (US 2012/0233118 A1). 
Re Claim 5, Madhu-Barton discloses the method of claim 4, yet does not explicitly suggest wherein the digital twin is deployed in the cloud-computing environment in one or more containers that include image files of the scripts.  
However, in analogous art, Holt teaches wherein the digital twin is deployed in the cloud-computing environment in one or more containers that include image files of the scripts. (Holt; FIG. 1-2; ¶ [0040]-[0056], [0063]; The embodiment(s) detail and describe container replication (digital twin) in a cloud environment that contain images (image files) and programs/software (scripts).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madhu-Barton in view of Holt to replicate data for the reasons of improving scalable storage system that allows the replication of data and container services. (Holt Abstract & Summary) 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oppenheim, JR. et al. 					(US 2016/0294800 A1)
Embodiments of the invention provide techniques for receiving, authenticating, parsing, and storing operational status data (or telemetry data) from one or more hardware and software systems within an aggregated computing infrastructure.
MCCLORY et al. 						(US 2018/0322437 A1)
This disclosure is generally directed to collection and storage of telemetry information. More particularly, this disclosure relates to rapid and asynchronous multitenant telemetry collection and storage with respect to applications and associated hardware/software components.
GOLD et al. 							(US 2019/0121889 A1)
Ensuring reproducibility in an artificial intelligence infrastructure that includes one or more storage systems and one or more graphical processing unit (`GPU`) servers.
Sait et al. 							(US 10,326,655 B1)
Technology for capturing a configuration of an infrastructure to enable replication of the infrastructure is provided. In one example, a layout agent may be provided for deployment to an infrastructure, including a server, together with instructions for the layout agent to capture server layout data for the server and to communicate the server layout data to a replication application. The server layout data for the server may be received at the replication application. A system model for the infrastructure may be generated based on the server layout data from the layout agent. The replication of the infrastructure as a replicated infrastructure may be initiated based on the system model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443